DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of invention I in the reply filed on 4/27/2022 is acknowledged.

Claims 8-14 and 18-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 4/27/2022.

	Claims 1-7, 30 and 31 are examined on the merits.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/11/2011 and 2/28/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 30 appears to require comparing multiple clusters of consensus sequences.  One cluster is generated in step (e) of claim 1 and the other clusters are generated in another cluster or multiple clusters.  However, it is unclear if the “another cluster or multiple clusters” are generated in conducting steps a-e of claim 1 again or through a separate sequence analysis method that is distinct from claim 1.  Claim 31 is also rejected as the depends from claim 30, but does not remedy this deficiency.  

Claim Objections
Claims 3-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 and 6-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Strugnell et al. (WO/16/196846).

The claimed invention is drawn to:
A method for generating a recombinant influenza neuraminidase (NA)
polypeptide comprising consensus amino acids, wherein the method comprises:
a. selecting more than one influenza NA polypeptide sequence and aligning the
sequences;
b. calculating pairwise similarity/dissimilarity matrices;
c. identifying and creating clusters of similar sequences from the pairwise
similarity/dissimilarity matrices;
d. within each cluster, determining whether there is a consensus amino acid for each
position in the sequence alignment using a pairwise alignment method, wherein if the
frequency of the amino acid at a given position is 50% or greater, that amino acid is
designated a consensus amino acid, and if the frequency of the amino acid at a given
position is less than 50%, that amino acid is designated as a variable amino acid;
e. generating a first sequence comprising consensus amino acids and variable amino
acids for each cluster;
f. within the first sequence generated in step (e), determining a consensus amino acid for each variable amino acid position, by:
i. generating a set of test sequences based on the first sequence, wherein test amino acids are placed at the variable amino acid positions;
ii. performing molecular modeling for each of the test sequences;
iii. determining a consensus amino acid for each variable amino acid position by selecting amino acid(s) that result in a polypeptide having a negative total energy value; and
g. generating the recombinant influenza NA polypeptide comprising the consensus amino acids.
Aligning the sequences comprises using MAFFT, MUSCLE, CLUSTAL OMEGA, FASTA, a combination thereof, or any other multiple sequence alignment software packages.
Wherein molecular modeling comprises use of Rosetta or any other molecular modeling software.
Wherein the test amino acids comprise any natural or non-natural amino acid found in proteins.

Strugnell et al. teach generating a recombinant influenza neuraminidase (NA) that contains conserved amino acid regions.  These regions are obtained by comparing several NA sequence and screening for similar and distinct amino acids.  For example, in paragraph 0024, Strugnell et al. teach:

    PNG
    media_image1.png
    593
    1435
    media_image1.png
    Greyscale

Strugnell et al. also teach the use of Rosetta molecular modeling in analyzing engineered mosaic polypeptides. [see paragraph 278]  It is also taught that mosaic sequences, which include influenza NA sequences, are evaluated for Per-residue energy scores with favorable energy scores advancing into the final set of vaccination proteins.  Furthermore, non-epitope hot-spot residues were substituted to release conformational strain and stabilize the structural fold of the designed sequences. [see paragraph 277]  Therefore, it appears that Strugnell et al. teach the analysis of consensus sequences and variable sequences and focus on engineering optimized consensus sequences that should render a preferred mosaic peptide.  Therefore, Strugnell et al. anticipate the instant invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P BLUMEL whose telephone number is (571)272-4960. The examiner can normally be reached M-F 7-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 5712720867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P BLUMEL/Primary Examiner, Art Unit 1648